Kane, J.
Proceeding initiated in this court pursuant to Public Officers Law § 36 to remove respondent from the office of Town Councilman of the Town of Shandaken, Ulster County.
Petitioner has moved for an order appointing a Referee. The conclusory allegations in the petition fail to allege facts sufficient to remove respondent pursuant to the Public Officers Law (see, Public Officers Law §36). Moreover, petitioner is guilty of laches in prosecuting this proceeding which was commenced over a year and a half ago. Accordingly, the motion should be denied and the petition dismissed (see, Matter of Moller v Stewart, 41 AD2d 986).
Motion denied and petition dismissed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.